Citation Nr: 1602597	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right foot.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left foot.

3.  Entitlement to an increased rating for pes planus (flat feet), currently rated as 10 percent disabling. 

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Kenneth Lavan, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) from June 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.  

In August 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for an additional 60 days to allow the Veteran to submit additional evidence.  In October 2015, the Veteran's attorney requested another 60 days to submit additional evidence.  

The newly reopened issues of entitlement to service connection for right and left foot peripheral neuropathy, to include as secondary to pes planus, entitlement to an increased rating for pes planus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In May 1997, the Board denied the Veteran's claims for peripheral neuropathy, and in January 1998, the Board denied the Veteran's motion for reconsideration.

2.  In a June 2009 decision, the RO found that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal the decision and it became final.  

3.  Evidence received since the most recent final denial is new and material as it raises a reasonable possibility of substantiating the claims for service connection for peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Evidence received since the 2009 RO decision that denied service connection for right foot peripheral neuropathy, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

2.  Evidence received since the 2009 RO decision that denied service connection for a left lower foot peripheral neuropathy, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in 2009 and 2010.

VA also has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service clinical records and the statements of the Veteran and his wife in support of his claims. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Right and Left Peripheral Neuropathy

Historically, in May 1997, the Board denied the Veteran's claim for service connection for peripheral neuropathy.  In January 1998, the Board denied the Veteran's motion for reconsideration.

In a June 2009 decision, the RO found that new and material evidence had not been received to reopen the claims (now characterized as left and right foot peripheral neuropathy claimed as nerve problem rather than bilateral peripheral neuropathy). The Veteran did not appeal the decision and it became final.  

In August 2010, the Veteran filed a claim to reopen the previously denied claims.  In June 2011, the RO again found that new and material evidence had not been received to reopen the claims.

Evidence of record at time of last final denial in June 2009

At the time of the last final denial, the evidence included the Veteran's STRs, post service clinical records, and the Veteran's statements in support of his claims.

The Veteran's STRs were negative for diagnosis or treatment for peripheral neuropathy.  (The Veteran was noted to have pes planus and a physical profile for pes planus.)

A January 1974 VA examination report reflects that no neurological abnormalities were observed.

At a RO hearing in November 1979, the Veteran testified that he was told by VA doctors that he had problems with the nerves in his feet

A September 1989 VA outpatient treatment record reflects a diagnosis of  mild peripheral neuropathy.  A nerve conduction study was performed in October 1989.  The impression was peripheral neuropathy and no evidence of entrapment syndrome.  

A May 1990 VA examination report reflects that the Veteran complained of a pinched nerve in both feet and pes planus.  Mild peripheral neuropathy of an uncertain etiology was diagnosed.  The examiner specifically opined that the Veteran's pes planus was not related in any way to the mild sensory neuropathy involving the lower extremities.

1990 VA outpatient treatment records indicated good strength in both feet and sensory intact to pinprick.  The impression was neuropathy by history with no physical findings, and no neurological problem that was treatable.  It noted that an electromyogram reported decreased peripheral latencies.

A June 1996 VA examination report reflects no evidence clinically of polyneuropathy.  The examiner specifically stated that he found no connection between the Veteran's claims of polyneuropathy and the Veteran's pes planus because there was no evidence of peripheral vascular disease on examination.

The Veteran provided a statement that he was treated for rheumatology and dark spots under his feet, and hospitalized at VA within a year after discharge and had nerve problems in feet.  He contends that he was a security guard in the military in extreme cold weather in Maine and that caused his peripheral neuropathy.

He contends that he was given a military profile to limit him for geographical or climatic area.

April 2008 records reflect that the Veteran reported a tingling sensation of both feet.  Upon neurological examination, it was observed that epicritic sensation was diminished, but sharp and dull sensation were within normal limits.  The Veteran also reported pins and needles to his feet on occasion.  Monofilament sensory examination was normal; nonetheless, the Veteran reported peripheral neuropathy and the impression was peripheral neuropathy. 

A February 2009 QTC examination report for the Veteran's pes planus reflects that he reported that worked in extreme cold weather in Maine as a guard and that pain can be elicited by physical activity and standing in cool/cold places.  

Evidence of record since the last final denial

An August 2010 VA clinical record reflects that the Veteran complained of a history of peripheral neuropathy but that he was able to feel the filament without any problem on that date.

In a February 2011 VA Form 21-4138, the Veteran asserted that he had problems with his feet in Maine due to the cold weather, and then had more problems when he was stationed in Korea.  

July 2012 correspondence from Dr. S. Sparlin (chiropractor) reflects his statement as follows:

The fact that you had flat feet when you were in the military and developed neuropathies over the years is well documented.
 . . . . . 
The irritation of prolonged standing and extreme cold if you were not properly equipped with insulated boots and orthotics to correct your flat feet could cause nerve damage over time.

Old and new evidence of record considered as a whole

The Board finds that the opinion from Dr. Sparlin is new and material and is sufficient to reopen the Veteran's claim.  Although the opinion is speculative, the Board is mindful of the Court's opinion in Shade v. Shinseki, 24 Vet. App. 110 (2010), in which the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the right foot, the claim is reopened, and the appeal is allowed to this extent.

Since new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the left foot, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Bilateral Peripheral Neuropathy

Having reopened the Veteran's claims, the Board finds that a clinical examination and opinion is necessary prior to Board adjudication.  Based on the Veteran's service-connected pes planus and the opinion of Dr. Sparlin, the Board finds that an opinion is warranted as to whether it is as likely as not that the Veteran has peripheral neuropathy causally related to, or aggravated by, his service-connected pes planus.   

Initially, the clinician should determine if it is as likely as not that the Veteran actually has peripheral neuropathy.  The clinician should perform a physical examination as well as nerve function tests (EMG).

Thereafter, if the clinician determines that it is as likely as not that the Veteran has peripheral neuropathy, the clinician should opine as to whether it is as likely as not causally related to, or aggravated by, service or a service-connected disability.  In this regard, the clinician should consider the medical literature with regard to the causes of peripheral neuropathy, the Veteran's contentions that it is caused by exposure to cold weather and standing for long periods of time, and the Veteran's pes planus.

Rating Pes Planus

The Veteran is service-connected for pes planus, rated as 10 percent disabling from December 2007 under DC 5276.  

The most recent VA examination is from 2012.  It reflects that the Veteran did not have marked inward displacement and severe spams of the Achilles tendon on manipulation, inward bowing, alteration of the weight bearing line, pronation of the foot, or marked deformity.  It was noted that he had pain accentuated on manipulation, indication of swelling on use. 

The Veteran testified at the 2015 Board hearing that he has pain and swelling of the feet, to include an incident in July 2015 when he sought treatment at the Lawrenceville VAMC for his left foot.

The Veteran has also contended that his swelling now comes to the right knee (for which he sought treatment in March and April 2015) and he wears knee braces.

The Veteran testified that his symptoms have been getting worse in the last few years.  (See Board hearing transcript, pages 10 and 11).  His wife also stated that the Veteran's symptoms have gotten worse.  (See Board hearing transcript, page 16.) 

Based on the foregoing, the Board finds that the Veteran should be scheduled for another VA examination to determine the extent of his disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 




TDIU

In a November 2012 rating decision, the RO denied the Veteran's request for a TDIU.  The Veteran filed a notice of disagreement (NOD) in December 2012.  Where a Statement of the Case (SOC) has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of the claim for an increased rating.  Thus, regardless if the Veteran files a substantive appeal to the November 2012 RO denial of entitlement to a TDIU, the issue is considered to be on appeal as part of the Veteran's claim for an increased rating for his pes planus.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected pes planus.  The clinician should report all manifestations of his pes planus.

2.  Schedule the Veteran for a VA examination to determine whether it is as likely as not that he has peripheral neuropathy of the lower extremities, and if so, whether it is as likely as not that any such disability is causally related to, or aggravated by, service or a service-connected disability.  EMG testing should be performed.

In providing a rationale, the examiner should consider the pertinent evidence of record to include: a.) the opinion of Dr. Sparlin; b.) the general causes of peripheral neuropathy; c.) the Veteran's pes planus in service and post service; d) the 1989 EMG results; e.) the 1990 VA examination findings; f.) the 1996 VA examination findings; g.) the Veteran's contentions that his peripheral neuropathy is due to cold weather exposure (there is no clinical evidence of frostbite in service) and standing; h.) the April 2008 finding of diminished epicritic sensation, but normal sharp and dull sensation, and normal monofilament results; and i.) the February 2009 QTC examination report.  

3.  Issue an SOC pursuant to the notice of disagreement received in December 2012 with regard to the issue of entitlement to a TDIU.  (As the issue is considered to be on appeal pursuant to Rice v. Shinseki, the RO should return the TDIU issue to the Board regardless of whether the Veteran files a substantive appeal.)

4.  Following completion of the above, readjudicate the issue of entitlement to service connection for left and right foot peripheral neuropathy, to include as secondary to pes planus, and entitlement to a rating in excess of 10 percent for pes planus.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


